Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

Applicant’s arguments, filed (06/02/2021), with respect to pending claims 1-10 and have been fully considered and they are not persuasive.

Arguments
The Applicant argues (page 7):

“The method recited in claim 1 is used to determine a maximum stress max in a well drilled in a reservoir having collapsed regions, and is therefore not abstract. While Applicant acknowledges that the method of claim 1 utilizes mathematical equations and concepts, the character and claims “as a whole” are not directed to mathematical calculations or concepts, nor do the claims represent mathematical formula.”

The Examiner respectfully disagree, because determine  a maximum stress max in a well drill directed to mathematical calculations or concepts, for support please see para [0031] of instant Application.

The Applicant argues (page 9):

“Contrary to the assertions set forth in the rejection, Applicant submits that claim 1 unquestionably integrates the identified abstract idea into a practical application, and thus, the claim is not directed to the abstract idea and is, therefore, eligible. In this regard, the 2019 Revised Guidance provides that:

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial 

… In the present application, the identified abstract idea purportedly recited in claims 1-10 is specifically applied to the computer analysis and modeling of reservoirs, and in particular, to a technique that determines the state of stress and damaged volume of a reservoir well in a collapsed region. Accordingly, the identified abstract idea is being applied to a specific practical application, and thus placing a meaningful limitation on the identified abstract idea such that the claim is more than a drafting effort designed to monopolize the identified abstract idea.”


Examiner respectfully point, that computer analysis and modeling of reservoirs just comprise a multiple calculation and estimation steps. 
The Claim 1 does not comprise any additional elements beyond the abstract ideas or any physical hardware for measuring data.
 For instance, the limitations of “a measurement of the diameter D of the well” and 
 “a measurement of the value of the caliper C(t) measured in at least one collapsed zone”  are not comprises any description of any means to perform the making of any measurements, thus these steps are just description of the obtained data.
Regarding Claim 10 comprises the non-transitory computer program product, is the computer and software running on the computer. The computer is the general computer, which is not significantly more.
Claims 1-10 do not direct to any practical application, the claim just defining field of use for calculation and do not tied to any particular device.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.

“1. A computer-implemented method of determining a maximum stress max at a
f(t)point of a path describing a well drilled in a reservoir comprising collapsed regions, wherein said method comprises the steps of:
a)    generating a geomechanical computational model in a domain comprising the path
r(t) of the well that is drilled by at least incorporating rock data and the mechanical properties thereof, and wherein said geomechanical computational model also comprises:
1.    a measurement of the diameter D of the well,
2.    a measurement of the value of the caliper C(t) measured in at least one collapsed zone, and
3.    a pre-established function of a minimum stress min(t);
b)    generating a fluid computational model in the same domain by at least incorporating data with respect to a density (z) of the drilling fluid used in each level of vertical depth z(t) from the surface of the reservoir while drilling the well, wherein said fluid computational model models the rock as a porous medium and comprises a pore pressure pp in said porous medium;

c) for a given point of the path of the well r(t =to)
with a region of damage due to the collapse in the wall of said well, determining:

4.    the level z(to) of vertical depth measured from the surface of the reservoir, and
5.    a section S having a circular configuration corresponding to a section of the well transverse to the path r(t) in t = to, the section which has the configuration corresponding to the case in which there was no collapse and in which the maximum stress max(to) is to be determined;

d)    predetermining an expression of a function for the maximum stress max(t,par1) where par1 is the set of parameters of the function to be determined;
e)    pre-establishing initial values for the parameters par 1;
f)    defining the error function between the measured caliper C(to) and the calculated caliper Cc(to) as E = II C(to)-Cc(to) II
for a pre-established norm ||.||, where the calculated caliper Cc(to) depends on par1) and therefore on the set of parameters par1;

g)    determining a collapse area, according to the cross-section in t = to, under the hypothesis that the collapse area is bound by an elliptical section that determines with the ends of the ellipse at the semi-major axes thereof the value of the calculated caliper Cc(tO) according to the following sub-steps:

6. determining a pressure of the drilling fluid used, if any, the pore pressure pP, the maximum stress o max given by the expression max(t,par1), the minimum stress min, and the mechanical properties of the rock in section S from the geomechanical computational model at the point of the path r(to);

7.    determining the state of stress
i.     is the scalar value of the equivalent stress;
ii.     the angle with respect to a system of axes located in section S of
the borehole, centered on the center of said section S and with an orientation in the plane containing section S such that  (= 0) =min and (=/2)=max;

8.    determining the collapse angle bras the angle centered on  = /2 and covering the arc of the periphery of section S where the stress () is greater than the maximum allowable stress of the rock;
9.    defining a family of ellipses having eccentricity e, contained in the plane of section S, such that:
iii.    the ellipse corresponding to the value of eccentricity e = 1, where
the eccentricity is defined by a ratio of the value of the semi-minor axis to the semi-major axis is the circumference established by the circular section S of the well; and

iv.    an intersection between the ellipse and the circular section S of the well is established at least at points /2 + br/2 and /2 - br/2 as well as the symmetrical points - /2 +br/2 and -/2- br/2 thereof, respectively;

    PNG
    media_image1.png
    56
    135
    media_image1.png
    Greyscale

10.    defining a safety factor where 

    PNG
    media_image2.png
    30
    46
    media_image2.png
    Greyscale
is the sum of external forces on the rock at a given point of the rock, which depend at least on the in-situ stresses, on the density of the drilling fluid () if any, on the elastic properties of the rock, and on the pore pressure pP; and 
where

    PNG
    media_image3.png
    34
    49
    media_image3.png
    Greyscale
   is the sum of resistance forces of the rock at the same point, which depend on the stress tensor, on the resistance properties of the rock, and on the angle of internal friction of the rock;
11.    determining a function F( , e) as the safety factor F evaluated at a point of the ellipse defined by the eccentricity e for a value of the angle ;
12.    establishing a cutoff threshold value o < /2;
13.    determining a value of the eccentricity eO closest e0 one which verifies F( o, eo) = fo, where fo is a pre-established reference value close to one;
14.    establishing as an estimated region of damage, according to the section S of the well and at the vertical level z, the intersecting region between the ellipse of eccentricity eO and the circumference of the section S of the well;
15.    establishing as a value of the caliper Cc(tO) the difference between the major side (b) of the ellipse of eccentricity eo and the radius of circumference (D/2) of the section S of the well;

h) establishing a threshold value  > 0 and iteratively determining, until achieving convergence, where an error E function is less than said threshold value , for a pre-established search space in the variables of the set of parameters par1 where the value of the calculated caliper Cc(to) is calculated in each iteration according to step g);

i) based at least in part on the set of parameters par1 that made the error E minimum determining the maximum stress max at the given point of the path of the well r(to) in the reservoir.”

The steps of indicated as Abstract idea is considered to be equivalent of a mathematical concepts-mathematical formulas or equations, mathematical calculations or directed to mental process concepts performed in the human mind (including observation, evaluation and opinion).
Under step 2A Prong 2
The Claims do not provide any additional elements into which the abstract ideas could be integrated in order to obtain a practical application.  Although the claims, for example in claim 1, determine the abstract idea of a calculated maximum stress at a location in the well, there is no recitation of any hardware or devices that would tie the abstract idea to any particular well or reservoir, thus the concept is directed to a simulated reservoir rather than any particular physical entity.  Explicitly claiming a particular sensor making measurements in a particular well could tie the calculation to a practical application which is more than a broad field of use.

Under step 2B

The Claim 1 does not comprise any additional elements or any physical hardware for measuring data.
Regarding Claim 10 comprises the non-transitory computer program product, is the computer and software running on the computer. The computer is the general computer, which is not significantly more.

The depended claims 2-10 are merely extend the details of the abstract idea of mathematical concepts, more particularly mathematical calculations or mental steps as accrued.
The Claim 2, 3, 5, 6 and 7 just added more definition of abstract idea.
The Claims 4 and 8 just additionally describes the obtaining data.

The Claim 9 just additionally describes type of data.
The claim 10 just additionally comprises the computer program product.


94.
An additional element in Claim 10 merely includes computer program product comprising instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea-see MPEP 2106.05(f).
Thus the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, and the claims are non-eligible under 35 USC 101.
Therefore claims 2-10 are similarly rejected under 35 U.S.C. 101.

Examiner note regarding the prior art of the record:

1)    Abdollah Molaghab “Determination of minimum and maximum stress profiles using wellbore failure evidences” disclose determining the maximum stress profiles; estimating the horizontal stresses and calibration of the log-derived horizontal stress profiles in deep oil wells; estimation of the horizontal stress profiles using well logs.
2)    Cui Lin “In-Situ Stress Estimation by Back Analysis Based on Wellbore Deformation with Consideration of Pore Pressure”, disclose calculate the displacement 
3)    Mohammad Abdideh “Analysis of Deep Stress Field using well log and wellbore breakout data: a case study in create us oil reservoir, Southwest Iran”.
4)    Hong Han “Determination of In-Situ Stress and Geomechanical Properties from Borehole Deformation” disclose determination maximum horizontal in-situ stress magnitude by calculation using Kirsch equation (Page 1, Introduction); the displacements around borehole is calculating by equation (1), Page 3.;
5)    Frydman (US Pub.2013/0275099) disclose determine a drilling fluid density limit involves obtaining a geomechanical model of a target borehole, generating a depth of damage model of the target borehole to describe a relationship between a drilling fluid pressure and a depth of damage representing a modeled amount of yielded rock surrounding the target borehole, where the modeled amount of the yielded rock
Is calculated using a stress model (Abstract) and further using a stress model (Fig.1.2, # 104) dependent on the formation pressure, a depth of damage model of the target borehole (para [004]).

The Prior arts recited above describe methods and procedures to calculate the stress field, stress field components, or the complete stress field tensor in and around a subsurface wellbore using numerical techniques. Furthermore, the prior art methods and procedures are also all based on wellbore measurements including caliper measurements and employ iterative calculations and parameter matching to 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857